Citation Nr: 0909058	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  00-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sclerosing cholangitis, 
including as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1974 to 
December 1975, as well as other unverified service in the 
Naval Reserves.   

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Board notes that this claim has been remanded numerous 
times for additional evidentiary development, most recently 
in March 2006.  The case has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The Veteran's sclerosing cholangitis was not present in 
service or for a number of years thereafter, and is not 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sclerosing 
cholangitis, including as due to exposure to herbicides, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  In 
that case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008, 
Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  In sum, at the end of that 
legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008) applies.  That is, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of 
sclerosing cholangitis.  The Veteran appears to assert that 
under the presumption provided by 38 C.F.R. § 3.309(e), he 
should be afforded presumptive service connection for his 
sclerosing cholangitis, due to exposure to herbicides.  The 
Board also must take a liberal construction of his claim, 
that in lieu of presumptive service connection he is entitled 
to direct service connection for his sclerosing cholangitis, 
including as due to herbicides.  

The Board initially notes that the Veteran's claim is based, 
in part, on the assertion that he was exposed to Agent 
Orange, or some other herbicide, during service. 
Specifically, the Veteran has asserted that he went ashore 
with a landing party participating in shore security from his 
destroyer over a period of abut 8 weeks, and that he also 
came into contact with herbicides while aboard his ship, as 
there were barrels stored there with what he suspected were 
herbicides. 

A review of the Veteran's report of separation from active 
duty (DD Form 214N) does not show any indication of service 
in Vietnam.  The RO contacted the National Personnel Records 
Center (NPRC) and requested information regarding any service 
the Veteran may have had in Vietnam.  In May 2005, NPRC 
responded that there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  

The record before the Board does not show that the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  The Board 
does not find any reason to doubt the credibility of the 
Veteran as to his testimony and contentions that he went 
ashore on land in the Republic of Vietnam with a landing 
party from his destroyer once or twice, however.  When there 
is approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Even though it 
is not entirely clear that the Veteran set foot on the ground 
in the Republic of Vietnam, giving the Veteran the benefit of 
the doubt for the purposes of this analysis the Board will 
assume the Veteran has the requisite type of service in the 
Republic of Vietnam as defined by 38 C.F.R. § 3.313(a) and 
§ 3.307(a)(6)(iii).  Thus the presumption of exposure to 
herbicides agents under 38 C.F.R. § 3.307 would apply.  

However, the Board finds that the Veteran's sclerosing 
cholangitis is not a listed disease associated with exposure 
to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  
Thus, even if the Veteran is presumed to have been exposed to 
certain herbicide agents, he cannot be presumptively service 
connected for his sclerosing cholangitis because it is not a 
disease found to be associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of sclerosing cholangitis, although 
the Board notes a September 1987 reference to sclerosing 
cholangitis and cirrhosis by VA biopsy and previous diagnosis 
in November 1986, confirmed June 1987. 

The Veteran reported being treated for hepatitis and 
ulcerative colitis beginning somewhere between ages 12 
through 15 in records such as July 1981, June 1987 and March 
1991 VA hospital treatment reports.  There is no 
contemporaneous medical evidence of this treatment.  His 
service records indicate a single reference to vomiting in 
March 1974 apparently related to a sinus disorder.  

The Veteran's service treatment records also contain numerous 
physical examinations, apparently while the appellant was in 
the Reserve.  These records for the years immediately 
following service make no finding relative to sclerosing 
cholangitis.

Post service medical records reveal that in a private medical 
record in January 1976, the Veteran was treated for 
gastrointestinal complaints.  A GI series was negative, and 
ulcerative colitis was ruled out.  In an April 1977 private 
medical record, the physician noted a tint of jaundice in the 
sclera of the eye, tenderness in the upper quadrant of the 
liver and light brown urine.  He referred the Veteran to the 
VA hospital for treatment and evaluation.

In an April 1977 Naval Reserve examination, gastrointestinal 
complaints were associated with a history of peptic ulcer 
disease.  The examiner ruled out a gastrointestinal disorder.  


A May 1981 VA liver biopsy showed cirrhosis of the liver, 
minimal, mildly active.  The list of possible etiological 
causes included from sclerosing cholangitis, along with seven 
other possibilities.  The comment was that it was difficult 
to determine the etiology for the cirrhosis.  A July 1981 VA 
cholangiogram was abnormal.  The impression given was 
abnormal cholangiogram, possibly representing a variation of 
sclerosing cholangitis.  A July 1981 VA hospital discharge 
report indicated that because the Veteran's cholangiogram 
showing the multiple radiolucent filling defects was not a 
typical cholangiogram for sclerosing cholangitis, no firm 
diagnosis could be made at the time.  

A November 1986 VA hospital report notes a secondary 
diagnosis of questionable sclerosing cholangitis.  In a 
December 1986 VA gastroenterology evaluation, the examiner 
reported the Veteran's documented history consistent with 
ulcerated colitis.  An endoscopic retrograde 
cholangiopancreatography showed findings all characteristic 
of sclerosing cholangitis.  A June 1987 VA hospitalization 
report diagnosed sclerosing cholangitis and ulcerative 
colitis.  A May 1989 Board decision noted that a VA examiner 
in February 1988 found the Veteran's symptoms were consistent 
with sclerosing cholangitis and an inflammatory disease of 
the colon (chronic ulcerative colitis).

The record contains substantial VA medical records since the 
mid-1980s referencing the Veteran's history of ulcerative 
colitis and sclerosing cholangitis, a liver transplant 
procedure performed in February 1991, as well as several 
other unrelated disorders.  

In a hearing at the RO in August 1995, the Veteran testified 
that he was on a Navy ship harbored in Vietnam, and would 
participate in shore security teams during daylight hours, 
returning to the ship at night.  He participated in these 
patrols for approximately 8 weeks.  He was treated in service 
for upset stomachs, and saw his own physician immediately 
after service in 1976.  The physician thought he might have 
had a peptic ulcer, but he did not give him any medication.  
He did not begin receiving medication until 1989, at which 
time blood was discovered in his stool at the VA.  He was not 
diagnosed, but he was asked if he ever considered a liver 
transplant.  He was told he had a lot of scar tissue on his 
liver.  In February 1991, he underwent a liver transplant.  

The Veteran's testimony was essentially duplicated at another 
hearing at the RO in May 1997, with the addition that he saw 
a Dr. Evans in 1995 who "basically told me that I probably, 
more than likely I had been exposed to agent orange, and it 
was probably one of the causes of my liver disease flaring 
up, and he told me, in his words, they will never own up to 
it."  He was not diagnosed with any liver disorder until 
1981.

A private medical statement dated May 1997 was submitted by 
the Veteran, which indicated that "[a]ny number of toxins to 
include Agent Orange may be the principal cause of inducing 
his subsequent development of liver dysfunction..." and that 
the appellant's "military records establish an absolute 
certainty to his inherent sensitivity to toxic materials that 
cause liver problems."  The physician concluded that the 
appellant's "current condition is a direct consequence of his 
exposure to duties in naval service."  In September 2000, the 
appellant's attorney at the time submitted a second private 
medical statement from the same physician, dated September 
2000.  Therein, the physician stated that the appellant's 
exposure to Agent Orange may have contributed to his 
sclerosing cholangitis.  The physician also stated that 
although he did not know of any scientific studies that have 
been made regarding the relationship between Agent Orange and 
sclerosing cholangitis, but by Agent Orange being a toxin you 
can be sure it would contribute to its share of damage to the 
liver as well as the skin. 

In a VA examination report, dated in May 2004, the examiner 
stated that the Veteran's diagnosis was "sclerosing 
cholangitis with liver failure that resulted in liver 
transplantation in 1991."  The examiner stated, "Sclerosing 
cholangitis is usually idiopathic and the definite cause is 
not known whether or not it is related to the herbicide Agent 
Orange or not I cannot comment upon but usually the cause is 
idiopathic."  The examiner concluded, "It is probably as 
likely as not that the liver condition is related to his 
military service that I cannot be at all certain that this is 
usually is the idiopathic disease."  The Board found this 
language confusing and asked the VA examiner to provide a 
clarification.  A March 2005 addendum by the VA examiner 
indicated he reviewed the Veteran's claims folder and his 
previous examination in May 2004.  The examiner stated that 
the Veteran had sclerosing cholangitis and has had a liver 
transplant.  He indicated that this condition is usually 
idiopathic.  The examiner stated the Veteran had been exposed 
to Agent Orange during his service and that after the 
examiner's review of the literature and the Veteran's claims 
folder, he opined that the Veteran's sclerosing cholangitis 
was likely idiopathic and less likely due to exposure to 
Agent Orange in the service.  

Records received from the Social Security Administration 
(SSA) in July 2006 show that the Veteran has been judged 
disabled since July 1987 from his sclerosing cholangitis.  
The September 1987 determination also indicated a secondary 
diagnosis of ulcerative colitis.  The evidence shows 
continued SSA disability entitlement due to chronic liver 
disease post-transplant.

While the Veteran has stated the belief that his sclerosing 
cholangitis was caused by his exposure to herbicides or is 
otherwise related to his military service, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case the Veteran appears to have current sclerosing 
cholangitis.  The question that must be answered is whether 
or not the sclerosing cholangitis the Veteran has was caused 
by his military service.  The Veteran contends that he 
incurred this condition through exposure to herbicides in 
service and the Board also views this as a claim for service 
connection on a direct basis.

Sclerosing cholangitis is not one of the conditions 
presumptively service connected under 38 C.F.R. § 3.309(e), 
assuming the Veteran was exposed to herbicides in Vietnam.  
Therefore the Veteran is not entitled to service connection 
for sclerosing cholangitis on a presumptive basis.

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
sclerosing cholangitis.  Additionally, there are no medical 
records indicating complaints or treatment for sclerosing 
cholangitis within the first year after discharge from active 
duty service.  The first post-service definitive clinical 
record of sclerosing cholangitis is in a 1987 VA medical 
record, several years after active service.  In addition, the 
Veteran's reported history of ulcerative colitis disorder 
before and after service and the length of time between the 
Veteran's discharge from service and his diagnosis of 
sclerosing cholangitis is probative evidence against the 
appellant's claim.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  When 
reviewing the evidence of record, the Board is persuaded that 
the May 2004 medical opinion and March 2005 addendum of the 
VA examiner is most convincing. 

The May 2004 and March 2005 VA medical opinion reports 
reflects a review of the evidence contained in the claims 
file and a considered analysis of the pertinent criteria 
essential to determine whether the Veteran's sclerosing 
cholangitis was related to his military service, including as 
due to herbicide exposure.  This examiner also indicated that 
he reviewed pertinent literature on the subject and provided 
a provided rationale for his findings and conclusions, 
indicating that the Veteran's disability was usually 
idiopathic in nature.  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  

The May 1997 and September 2000 private physician statements 
do not contain any indication that the physician had access 
to the claims file, Veteran's service treatment records or 
complete medical treatment history.  More importantly, the 
May 1997 physician opined that any number of toxins to 
include Agent Orange "may be the principal cause of inducing 
his subsequent development of liver dysfunction."  In a 
September 2000 statement by the same physician, he opined 
that the Veteran's exposure to Agent Orange "may have 
contributed to his sclerosing cholangitis."  He also stated 
that he did not know of any scientific studies that have been 
made regarding the relationship between Agent Orange and 
sclerosing cholangitis, but by Agent Orange being a toxin you 
could be sure it would contribute to its share of damage to 
the liver as well as the skin.  Such statements with the word 
"may" are too vague and speculative to warrant any 
probative weight, particularly as the physician is unable to 
provide a definite causal connection.

The first treatment records that the Board has reviewed that 
contain a confirmed diagnosis of sclerosing cholangitis are 
in 1987, after the diagnosis had been considered a 
possibility as early as 1981.  There is also no other medical 
evidence of record or medical opinion definitively linking 
the Veteran's sclerosing cholangitis to his military service, 
as the 1997 and 2000 private physician statements are 
speculative.  Further, the March 2005 VA examiner addendum 
indicates that the Veteran's sclerosing cholangitis was 
likely idiopathic and less likely due to exposure to Agent 
Orange in the service.  The Board notes that idiopathic is 
defined, in pertinent part, as "of unknown cause or 
spontaneous origin."  See Dorland's Illustrated Medical 
Dictionary, 31st ed., 2007.  For the Board to conclude that 
the Veteran's sclerosing cholangitis is related to the 
Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

In summary, there is no indication of an injury suffered in 
service related to the sclerosing cholangitis or diagnosis of 
the condition in service, no continuity of symptomatology 
directly related to sclerosing cholangitis since discharge 
from service and no definitive medical nexus between the 
Veteran's sclerosing cholangitis and his military service.  
Therefore, the evidence of record does not support the claim 
for service connection for sclerosing cholangitis, including 
as due to exposure to herbicides.  Since the most probative 
evidence and the greater weight of the evidence indicate that 
the Veteran's sclerosing cholangitis was not as a result of 
his military service, to include as due to exposure to 
herbicides, the preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for sclerosing cholangitis, 
including as due to exposure to herbicides, must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his service connection claim by means of an August 2003 
letter from the agency of original jurisdiction.  While this 
letter was issued subsequent to the rating decisions on 
appeal, the appellant's claim was readjudicated by a November 
2005 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Despite any deficiency in the timing 
of the notice provided to the appellant, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice via letter of the appropriate 
disability rating and effective date of any grant of service 
connection.  The Veteran was given the specific notice 
required by Dingess in a September 2006 Supplemental 
Statement of Case, however.  There is no prejudice to the 
Veteran in proceeding with the issuance of a final decision 
despite VA's failure to provide the specific notice required 
by Dingess, as his claim for service connection is being 
denied.  See Dingess, supra.  Issues concerning the degree of 
disability or the effective date of the award do not arise 
here.  Despite any deficient notice provided to the appellant 
on these two elements, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See 
Bernard, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available VA treatment records and 
private treatment records the Veteran authorized VA to 
obtain.  The Veteran submitted private medical opinions 
favorable to his claim.  The Veteran was given a VA 
examination, with medical opinions, in connection with the 
claim.  The Veteran submitted medical treatise information. 
The Veteran testified before a Decision Review Officer at the 
RO.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for sclerosing cholangitis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


